People v Correa (2020 NY Slip Op 05915)





People v Correa


2020 NY Slip Op 05915


Decided on October 21, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 21, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
HECTOR D. LASALLE
VALERIE BRATHWAITE NELSON
ANGELA G. IANNACCI, JJ.


2016-00260
 (Ind. No. 9224/13)

[*1]The People of the State of New York, respondent,
vRaul Correa, appellant.


Paul Skip Laisure, New York, NY (Kathleen Whooley of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Jordan Cerruti of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Neil Jon Firetog, J.), rendered December 2, 2015, convicting him of murder in the second degree (two counts) and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant was convicted of two counts of murder in the second degree and criminal possession of a weapon in the second degree related to a shooting on the evening of October 18, 2013. At trial, it was undisputed that the defendant killed two individuals with a firearm, and the defendant relied on the doctrine of justification in his defense (see Penal Law § 35.15). The defendant appeals.
The defendant contends that the Supreme Court erred in permitting a detective with the New York City Police Department to narrate a surveillance video depicting the shooting and the events immediately preceding the shooting. However, defense counsel did not object to the narration, only to certain discrete portions of the narration, which objections were, for the most part, sustained. The defendant's present contention that the court should not have allowed any narration is unpreserved for appellate review (see CPL 470.05[2]). In any event, any error in the admission of this testimony was harmless. It is undisputed that the defendant was the shooter. The evidence was overwhelming that the defendant was the initial aggressor who employed deadly physical force, completely negating the justification defense (see Penal Law § 35.15[1][b]; People v Brown, 33 NY3d 316, 320-321; People v Anderson, 180 AD3d 923, 924), and there is no significant probability that the jury would have acquitted the defendant had it not been for the admission of the narration testimony (see People v Crimmins, 36 NY2d 230, 242; People v Petty, 7 NY3d 277, 286; People v Anderson, 180 AD3d at 924).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
The defendant's remaining contention is without merit.
SCHEINKMAN, P.J., LASALLE, BRATHWAITE NELSON and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court